DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed September 16, 2022 is acknowledged. Claim 13-23 have been cancelled. Claims 1-12 are pending.  
Action on merits of elected Species 1, claims 1-12 follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-6 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PEYRE-LAVIGNE et al. (US. Pub. No. 2004/0222461). 
With respect to claim 1, PEYRE-LAVIGNE teaches a semiconductor structure as claimed, including:  
2a substrate (66);  
3a plurality of strip first doped regions (24) formed in the substrate;  
4a plurality of strip second doped regions (32) formed in the substrate and 5respectively located between the strip first doped regions (24), wherein the 6strip first doped region (24) has a doping type which is opposite that of the 7strip second doped region (32); 
 8a third doped region (32) formed in the substrate and surrounding the strip first 9doped regions (24) and the strip second doped regions (32), wherein the third 10doped region (32) has a doping type which is the same as that of the strip 11second doped region (32); and  
12a fourth doped region (14) formed in the substrate and located underneath the strip 13first doped regions (24), the strip second doped regions (32) and the third doped 14region (32), wherein the fourth doped region (12) has a doping type which is the 15same as that of the strip second doped region (32).  (See FIGs. 3-5).

With respect to claim 12, the 2substrate (66) of PEYRE-LAVIGNE is a P-type substrate or an N-type substrate.  
With respect to claim 13, when the 2substrate (66) of PEYRE-LAVIGNE is a P-type substrate, the doping type of the strip first doped region (24) is P type, 3the doping type of the strip second doped region (32) is N type, the doping type of the third 4doped region (32) is N type, and the doping type of the fourth doped region (12) is N type.  
With respect to claim 14, when the 2substrate (66) of ONISHI is an N-type substrate, the doping type of the strip first doped region (24) is N 3type, the doping type of the strip second doped region (32) is P type, the doping type of the third doped region (32) is P type, and the doping type of the fourth doped region (12) is P type. 
It is well known in the art, when the device is p-channel, the dopant type of associated layers are of opposite dopant types as compared to n-channel device.    

With respect to claim 15, the strip 2first doped region (24) of PEYRE-LAVIGNE has a width which is the same as that of the strip second doped 3region (32).  
With respect to claim  16, the strip 2first doped region (24) of PEYRE-LAVIGNE has a depth in the substrate which is the same as that of the strip 3second doped region (32).  
With respect to claim 18, the strip 2first doped region (24), the strip second doped region (32) and the third doped region (32) of PEYRE-LAVIGNE have the 3same doping concentration. (N+ ; P+). 
With respect to claim 19, the fourth 2doped region (12) of PEYRE-LAVIGNE has a doping concentration (N-) which is lower than that of the strip first 3doped region (24), the strip second doped region (32) and the third doped region (32).  
With respect to claim 110, the fourth 2doped region (12) of PEYRE-LAVIGNE is a continuous doped region.  
With respect to claim 111, As best understood by Examiner, the strip 2first doped region (24) is a high-voltage P-well region, and the strip second doped region (32) 3and the third doped region (32) are high-voltage N-well regions.  
With respect to claim 112, the strip 2first doped regions (24), the strip second doped regions (32) and the third doped region (32) 3constitute a plurality of high-voltage diodes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over PEYRE-LAVIGNE ‘461 as applied to claim 6 above, and further in view of WU et al. (US. Pub. No. 2012/0126323). 
PEYRE-LAVIGNE teaches the semiconductor structure as described in claim 6 above including the strip 2first doped region has a depth in the substrate which is the same as that of the strip 3second doped region and the third doped region (32) having a depth in the substrate (66).
Thus, 2PEYRE-LAVIGNE is shown to teach all the features of the claim with the exception of explicitly disclosing the depth of the third doped region being greater than that of the strip first doped region and the strip 3second doped region.  
However, WU teaches a semiconductor structure including 1a third 2doped region (220) has a depth in the substrate which is greater than that of strip first 3doped region (254a) and the strip second doped region (254b). (See FIG. 3).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the third doped region of PEYRE-LAVIGNE having the depth that  is greater than that of the strip 2first doped region and the strip 3second doped region as taught by WU to isolate or confine the strip 2first doped region and the strip 3second doped region.  

Response to Arguments
Applicant's arguments filed September 16, 2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues: the combination of elements set forth in claim 1 is not disclosed or suggested by the references relied on by the Examiner.
However, as clearly shown in FIG. 5, “a third region 32 formed in the substrate 12 and surrounding the strip first doped regions 32 and the strip second doped regions 24 (52)
In FIG. 5. the second doped region 24, instead of long strips, shown in FIG. 4, the second doped regions 24 are formed into three segments 54. The middle segment 54, where the first doped regions 32 and second doped regions 54, are clearly surrounded by third region 32.
The limitations are met. the rejection is maintained. 

Regarding claim 7, Applicant argues that this reference also fails to disclose the above limitation of elements as set forth in independent claim 1. 
However, the elements of claim 1 have been anticipated by PEYRE-LAVIGNE as discussed above.
Therefore, claim 7 is obvious over PEYRE-LAVIGNE and WU.
The rejection of all claims are maintained.
    
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/            Primary Examiner, Art Unit 2829